Detailed Action

Status of Claims
The following claim(s) is/are pending in this office action: 27-46
The following claim(s) is/are amended: 27-28, 31, 34-35, 38, 41-42, 45
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: 1-26
Claim(s) 27-46 is/are rejected. This rejection is FINAL.


Previous Rejections Withdrawn
The 35 USC 112, 1st Written description rejection to Claim(s) 28, 31, 35, 38, 42, 45 is/are withdrawn based on applicant’s amendment.


Response to Arguments
Applicant’s arguments filed in the amendment filed 7/27/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.






Claims 27-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per claims 27-46 the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the acts of observation and judgment. Claim 27 is representative. Specifically, Claim 27 “receiv[es], at a processor of the first user device, indication of a triggering event from a sensor of the user of the first device, the triggering event indicative of a user interaction with the first user device.” This is an observation using a conventional observing device – a sensor. Further, the claim includes “selecting, by the processor, one or more of the source application sessions executing on the first user device based on a priority list of applications,” which is a judgement. This judicial exception is not integrated into a practical application because the claim merely commands the transfer of one or more application sessions, which is insignificant post solution activity to the acts because it is simply a command to substitute one type of input for another type of input. A computer is not improved because the disclosure does not include sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they simply use conventional hardware such as processors, memory and sensors to perform their conventional functions. Further, the remainder of the claim is little more than the conventional acts of generating a save state (i.e. “a representation of a session of the selected one or more source application sessions”), transmitting it to another device using conventional networking (a peer-to-peer connection), and receiving a confirmation notification (“receiving, by the processor, a notification corresponding to whether transmission of the data packets to the second user device was successful”). 
Claims not specifically mentioned are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 









Claims 27-46 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 27 is representative and claims “generating, by the processor, a validation request and a representation of a session state of the selected one or more source applications, wherein the representation includes a uniform resource locator (URL) of a webpage.” This act is unenabled over the full scope of the claim.
While Examiner agrees that certainly some application states can be saved (i.e. “generating a representation of a session state of [a] source application”), and further that the specification discloses particular methods of saving some applications, see Spec, paras. 92-95, 98-101, the claim refers to applications generically. Not all applications were capable of having their states saved. Examiner cites Lipton (US Pub. 2009/0248754) para. 41, Lim (US Pub. 2009/282101) paras. 31-36, Freedman (2013/0332846) para. 37, Aoyagi (2017/0085631) paras. 8, 108, House (2005/0034124) para. 8. The references are all indicative of the level of skill and predictability in the art, and given the scope of a generic application and the lack of direction provided in all but a handful of particular use-cases, Examiner concludes that the experimentation necessary to generate a representation of a state of source application would be undue experimentation.
This conclusion is heightened with respect to enabling the utility of the invention – the function of the invention is to transfer the application state to another device, but the configuration of an application is often device-dependent. i.e. The configuration necessary to execute an application on a desktop computer – which has a particular screen type and relatively robust processing and memory – is significantly different than the configuration for an application on a smart phone. Even if an application state could be saved for one device, there is no reason to believe that transmitting the representation to a second device (“transmitting, by the processor, the representation from the first user device to the second user device”) would call for any utility whatsoever, as the utility is in the second device being able to use the representation to run the application on the second device (see Spec, para. 56). This is especially true when the second application need not even be the same application as the first application, see Spec, para. 57 (“In certain embodiments, stationary device may not execute an application that is identical to or directly compatible with the source application”).
The following In re Wands factors were used in the determination of this rejection:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27-46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cader (US Pub. 2011/0065384) in view of Swenson (US Pub. 2008/0104520) in view of Jones (US Pub. 2010/0179996) and further in view of Apfel (US Pub. 2009/0187621).
With respect to Claim 27, Cader teaches a computer-implemented method for transferring, across a network, the configurational state of an application session between user devices, comprising: establishing a peer-to-peer communication session across the network between a first user device of a user and a second user device of the user: (para. 24; “The first UE 101a and the second UE 101n can then utilize one of the identifiers to create a wireless link (e.g., a wireless local area network (WLAN) connection, a BLUETOOTH link, a network link over cellular communication, etc.) between the UEs 101.” A bluetooth link is a peer to peer network communication. See also Fig. 1.)
receiving, at a processor of the first user device, indication of a triggering event from a motion sensor of the second user device, the triggering event indicative of a user interaction with the second user device; (para. 33; “In one embodiment, the UEs 101 may detect the tapping using accelerometers or other movement sensors coupled with one or more mechanism to detect the proximity of the UEs 101 (e.g., short range radio such as BLUETOOTH or location information from global positioning satellite receivers and the like).” A user can tap the first and second UEs to initiate transfer. Para. 24-25, 33; devices can be set to transfer or receive modes based on the tapping or other inputs.)
in response to receiving indication of the triggering event, identifying by the processor, one or more source applications executing on the first user device and executable on the second user device; (paras. 22, 35, 38; transfer may be of active applications and services. See also para. 23; transfer of phone call or VOIP session, which is an executing application session. paras. 39-41; user can input which functions to transfer at transfer time or may pre-configure which functions to transfer via a profile.) 
selecting, by the processor, one or more of the source application sessions executing on the first user device based on a priority list of applications: (paras. 39-41; user can input which functions to transfer at transfer time or may pre-configure which functions to transfer via a profile. The profile can be set to transfer or not transfer based on the device being transferred to, and the type may also influence the priority of which services are transferred. Inputting which functions to transfer at the time is an identification in response to detecting the triggering event. The profile is also an identification in response to the triggering event because priority changes based on which device is being transferred to.)
generating, by the processor, a representation of a session state of the selected one or more source application sessions, (Para. 33; transfer is initiated in response to tapping. para. 34; "The wireless connection link can be utilized to transfer details of any active or inactive online services… The details of the online services can include a service identifier, a service location, service authentication information, the current service state, session information, and other service details…”. Para. 44; transfer of online service temporary data. paras. 23-24; transfer of an active service such as a phone call.)
upon receiving validation from the second user device of the user, format, by the processor, the generated representation of the session state of the selected one or more source application sessions into a first set of data packets for transfer across the network; (Validation will be taught later. para. 31; Communication between nodes is effected by exchanging discrete packets of data that includes header information and payload information.)
transmitting, by the processor, across the network, the first set of data packets from the first user device (para. 34; The wireless connection link can be utilized to transfer details of any active or inactive online services…from the first UE 101a to the second UE 101n.) 
to one or more corresponding target application sessions executing on the second user device. (Fig. 3b, para. 23, 47-49; Second device receives the session state and initiates execution of the application on the second device. Examiner asserts this anticipates the claim scope in a comprising claim, but even if it did not Examiner finds that it would have been obvious to one of ordinary skill prior to the instant invention to transfer the state to an executing session in order to save time by avoiding having to initialize the application.)
receive, by the processor, a notification corresponding to whether transmission of the data packets to the second user device was successful in causing the second device to execute a second web browser that presents the defined position of the web page relative to a viewing window of the second device (The presentation of a defined position of the web page will be taught later. With respect to receiving a notification that the transfer was successful, see Cader, para. 56; receiving UE notifies sending UE that the transfer is complete and there is a successful execution.)
Based on receiving indication of the disconnecting event, transmitting by the processor, across the network, a second set of data packets from the second user device to the selected one or more source application sessions on the first user device. (Examiner asserts that a tap constitutes a disconnecting event, Para. 33; transfer is initiated in response to tapping. Regardless, Examiner also cites Apfel later to teach determining whether a device is plugged in or not. For transmitting a second set of data packets, see para. 34; The wireless connection link can be utilized to transfer details of any active or inactive online services…from the first UE 101a to the second UE 101n. See also para. 22; Cader posits that a user may want to transfer data from a personal device to a work device upon entering work and transfer data back from the office device to the personal device when the user leaves work.)
But Cader does not explicitly teach the representation including one of a URL or a temporal position.
Swenson, however, does teach the one or more source applications including messaging, web, or media applications; wherein the representation includes one of a uniform resource locator (URL) of a webpage (paras. 94-100; URL of a webpage is used to transfer state of a browser.)
The first set of data packets defining a position of the web page relative to a viewing window of the first device (paras. 94-100; transfer of position information which is used to show the viewport of a webpage being viewed.)
It would have been obvious to one of ordinary skill prior to the instant invention to combine the method of Cader with the URL of Swenson in order to allow the device to transfer a session state for the webpage. (Swenson, paras. 3-5)
But modified Cader does not explicitly teach a validation request.
Jones, however, does teach generating, by the processor, a validation request and (para. 36; system verifies that all messages pertain to a given topic by interrogating the header and confirming that they all have the same payload data size.)
It would have been obvious to one of ordinary skill prior to Applicant’s invention to combine the method of modified Cader with the verification of the header in order to ensure the messages are related to the particular functionality. (Jones, para. 36)
But modified Cader does not explicitly teach receiving indication of a disconnecting event of the second user device.
Apfel, however, does teach receiving indication of a disconnecting event of the second user device; (Examiner notes that a disconnecting event includes connecting a device to a power supply (see Claim 31). Regardless, para. 67 suggests the ability to detect both connecting and disconnecting from a power source. para. 67; mobile device can determine whether it is powered by a battery or not. Mobile device determines it is now powered by a non-battery source, which is a detection that it has been plugged in and connected to a power supply and transfers data based on that determination.)
It would have been obvious to one of ordinary skill prior to Applicant’s invention to combine the method of modified Cader with the detection of a disconnection event in order to identify when a device is going to move locations and therefore transfer data in preparation for the move.

With respect to Claim 28, modified Cader teaches the computer-implemented method of claim 27, further comprising: and wherein the gestural input includes a transition of the second user device from an active state to an inactive state. (Examiner notes that Cader teaches a touch-screen interface, para. 37, which suggests gestural input detection. Regardless, gestural input will be taught later. para. 22-24, 26, 33; input such as tapping transfers active services such as a phone call to a second device, which means the second device is now active. Para. 45, 52; device goes into power saving mode when it is not actively being used.)
And Apfel also teaches receiving, by the processor, indication of a gestural input at the second user device, (paras. 43, 52; system determines a gesture occurs.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 29, modified Cader teaches the computer-implemented method of claim 27, and Jones also teaches further comprising: validating, by a processor of the second user device, the transmission of the representation of the state of the one or more source applications by verifying header information received from the first user device and determining that a data size of the transmission is within a predetermined range. (para. 36; system verifies that all messages pertain to a given topic by interrogating the header and confirming that they all have the same payload data size.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 30, modified Cader teaches the computer-implemented method of claim 27, and Cader also teaches wherein transmitting the representation to the second user device comprises transmitting the representation using the peer-to-peer communications session between the first device and the second device. (para. 24; “The first UE 101a and the second UE 101n can then utilize one of the identifiers to create a wireless link (e.g., a wireless local area network (WLAN) connection, a BLUETOOTH link, a network link over cellular communication, etc.) between the UEs 101.” This is a peer to peer communication. See also Fig. 1.)

With respect to Claim 31, modified Cader teaches the computer-implemented method of claim 27, but does not explicitly teach determining that a device is connected to a power supply.
Apfel, however, does teach wherein receiving indication of disconnecting event comprises: detecting a connection at the second device; and determining that the second device is connected to a power supply. (para. 67; mobile device can determine whether it is powered by a battery or not. Mobile device determines it is now powered by a non-battery source, which is a detection that it has been plugged in and connected to a power supply and transfers data based on that determination.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 32, modified Cader teaches the computer-implemented method of claim 27, and Cader also teaches wherein the generating comprises generating information associated with the one or more source applications at a particular point in time. (para. 23; transfer of an active communication. para. 34; transfer of the current service state at time of triggering event. para. 36; transfer of partially written email or saved game state information. Transfer of a previously saved game is a point in time associated with the request. para. 58; “In other scenarios, the UEs 101 need not synchronize because there is no updated information to synchronize or because the updated data is not time critical” which appears to teach synchronization on a schedule or timer, which is also a particular point in time.)

With respect to Claim 33, Cader teaches the computer-implemented method of claim 32, and Cader also teaches wherein the information comprises at least one of information identifying the user of the first user device, (paras. 24, 27, 33, 48; transfer of authentication information for a user. para. 36; While transferring the current state, it may transfer access to a sync database which includes stored “user data (e.g., user identifiers, application state information, a partially-written e-mail information, saved game state information, or other interesting information) involving the online applications or services.” Thus the transfer of the session includes transfer of information that identifies the user of the first device (“user identifiers”)
information identifying the first user device, (Para. 34; Device identifies its own wireless communication module during handshaking, the data is used to create the link. This is an identification of the first device. See also para. 34; “The wireless interface module 203 may include an identifier that identifies the wireless interface module 203 to other devices to allow for communication.”)
information identifying the one or more source applications, (para. 40; “In one embodiment, the user can input which functions the user desires to transfer to the receiving UE 101n…In addition or alternatively, the user may pre-configure which functions to transfer via a profile…Additionally, the profile can choose which functionality to transfer or activate from the transferring UE 101a to the receiving UE 101n based on the type (e.g., personal device, office device, automobile device, etc.) of device each UE 101.” Triggering event can discriminate amongst applications.)
information identifying a class of applications associated with the one or more source applications, and information identifying a class of data associated with the one or more source applications. (para. 36; While transferring the current state, it may transfer access to a sync database which includes stored “user data (e.g., user identifiers, application state information, a partially-written e-mail information, saved game state information, or other interesting information) involving the online applications or services.” Thus the transfer of the session includes transfer of a class of data associated with the source application (such as “partially written emails”).)

With respect to Claim 34, it is substantially similar to Claim 27 and is rejected in the same manner, the same art and reasoning applying. Further, Cader also teaches a system, comprising: a storage device; and a processor coupled to the storage device, wherein the storage device stores a set of instructions that are executable and configure the processor to: (para. 4; processor and memory with code)

With respect to Claims 35-40, they are substantially similar to Claims 28-33, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 41, it is substantially similar to Claim 27 and is rejected in the same manner, the same art and reasoning applying. Further, Cader also teaches a non-transitory computer-readable medium storing a set of instructions that when executed by a processor, causes the processor to perform a method, the method comprising the steps of: (para. 4; processor and memory with code. Para. 68; computer readable medium can hard disk.)

With respect to Claims 42-46, they are substantially similar to Claims 28-32, respectively, and are rejected in the same manner, the same art and reasoning applying.


Remarks
Applicant argues at Remarks, pgs. 11-14 that the claims constitute a technical improvement to a computer and therefore are a practical application. Specifically, Applicant points to Spec, para. 63 that “the user may seamlessly transition between applications on the first and second devices without significant interaction.”
Examiner disagrees for two reasons. First, the claims do not require “seamless transition” they simply require a data transfer based on a conventional gestural input rather than a conventional keyboard or mouse input. The claims are not commensurate with Spec, para. 63.
Second, the practical application test of Step 2A Prong Two are directed to other elements of the claim beyond the ineligible subject matter. But the alleged improvement of Spec, para. 63 – the seamless transition – occurs purely because of the ineligible subject matter of observation. Notably there is no technical teachings to generic state saving in the specification, and therefore the specification cannot be said to be improving saving. The specification merely swaps the observation of one known input – a mouse or keyboard input to save, transfer and open the state of an application – with another – a gestural input to do the same. It cannot be the abstract ideas that transform the claim. See MPEP 2106.05(a) – “It is important to note, the judicial exception alone cannot provide the improvement.”
Examiner maintains the rejection.
At Remarks, pgs. 14-15, Applicant argues the amended claims are enabled. Examiner disagrees.
Although Applicant purports to address the concern Examiner had, Examiner’s concern was that the claims allowed for infringement by transmitting generic application state data. The amended claims transfer the state of “one or more source applications” which “includ[e] messaging, web or media applications.” Including is an open-ended term synonymous with comprising (see MPEP 2111.03). Thus the claims allow for transfer of generic source application so long as one application in the set being transferred is a “messaging, web or media application.” Further, the claims are amended to include “transmitting, by the processor, across the network, a second set of data packets” which, in view of the specification, is broad enough to encompass the state of a generic application from the second user device to the first user device.
Thus, there are three problems with the claims – (1) the claims allow for transmitting a state of a generic application (because a generic application can be included in the one or more source applications) from the first device to the second device; (2) the transmission of “messaging, web or media applications” is not limited to the states considered in Spec, paras. 49, 93-94; and (3) the second set of packets allow for transmitting a state of a generic application back to the first device.
Examiner maintains the rejection.
Applicant argues at Remarks, pgs. 18-19 that the claims are nonobvious because Cader does not teach receiving indication of a disconnect event of the second user device and based on receiving the indication transmitting a second set of data packets.
Examiner questions whether Cader discloses a disconnecting event. Cader posits that a user will transfer state from a personal device to a work device when arriving at work and from the work device to the personal device when leaving work (Cader, para. 22). Cader identifies the transfer should start based upon, e.g., a tapping of the devices (para. 24). Cader likely discloses a disconnecting event on its own, because it posits a user will leave work by tapping devices to transfer data to the personal device. This is consistent with the instant specification that identifies a shake, tap or disconnect as a means of requesting state transfer. Regardless, to advance prosecution and avoid an argument over whether tapping devices when leaving work constitutes a “disconnecting event” Examiner moves Apfel into the independent rejection and cites the ability for Apfel to determine whether a device is becomes connected to power as a disconnecting event. Examiner notes that connecting to power is explicitly considered as a disconnecting event in Claim 31, and further that Apfel suggests the ability to determine when one disconnects from power because it determines whether a device is using battery power.
In response to Apfel Applicant argues that Apfel determines it may receive updates without draining its battery when it is connected to a power source. Applicant argues this is a teaching away because “This is the opposite of what is claimed.” Examiner notes that because Applicant identifies “connecting to a power supply” as a disconnecting event, that is actually extremely similar to what is claimed. But even assuming the veracity of the statement, being the opposite of what is claimed does not constitute a teaching away. A teaching away requires the art to discredit the claimed combination, see MPEP 2142.02, 2123. Apfel discloses that a device can determine when it is plugged in or not. The act of plugging in and disconnecting are events that signal a device may no longer be used or moved (as it is charging) or that it is about to be used or moved (because it has finished charging and is going to be used/moved). Either way, it suggests both the use state and the network connectivity of the device may change, and therefore suggests that data should be transferred in one direction or another in response to it.
Examiner maintains the obviousness rejection. All claims remain rejected.


Conclusion













The present invention is examined under pre-AIA  first to invent provisions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS CELANI whose telephone number is 571-272-1205.  The examiner can normally be reached Monday to Friday 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK SRIVASTAVA can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449